United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 02-1888
                                ________________

United States of America,                 *
                                          *
             Appellee,                    *
                                          *       Appeal from the United States
      v.                                  *       District Court for the
                                          *       Eastern District of Arkansas.
Glen Jackson,                             *              [PUBLISHED]
                                          *
             Appellant.                   *

                                ________________

                                Submitted: November 5, 2002
                                    Filed: November 18, 2002
                                ________________

Before HANSEN, Chief Judge, BEAM and RILEY, Circuit Judges.
                           ________________

PER CURIAM.

       A jury found Glen Jackson guilty of aiding and abetting the deprivation of a
person's rights under color of law, in violation of 18 U.S.C. §§ 2 and 242. The
district court1 sentenced him to 108 months in prison and three years of supervised
release. On appeal, Jackson argues that the district court should not have allowed the
prosecutor to cross-examine him about the facts relating to his prior conviction in


      1
       The Honorable Susan Webber Wright, Chief Judge, United States District
Court for the Eastern District of Arkansas.
Arkansas state court for attempted capital murder. For the reasons discussed below,
we affirm the judgment of the district court.

       Jackson was convicted of the prior offense approximately two years before he
stood trial on the instant offense. On direct examination, after acknowledging his
conviction, Jackson asserted that the jury had sentenced him to the statutory minimum
because "[t]here's no self-defense law in Arkansas." Over Jackson's objection, the
district court allowed the prosecutor to cross-examine him about evidence presented
at the attempted murder trial that was inconsistent with the implication that Jackson
had acted in self-defense: after an argument with the victim, Jackson had followed
him in his car, stopped him, shot him, and continued to shoot him after he fell to the
ground. (Trial Tr. at 716-20.)

       Jackson argues on appeal that the district court admitted this testimony under
Federal Rule of Evidence 404(b) (dealing with the admission of evidence of prior
crimes to prove motive, opportunity, intent, preparation, plan, knowledge, identity,
or absence of mistake or accident) and that it thereby erred. We conclude that this
argument is misplaced because the district court allowed the cross-examination for
the purpose of impeaching Jackson's credibility, as authorized by Federal Rules of
Evidence 608 and 609. We find no abuse of discretion. See United States v.
Valencia, 61 F.3d 616, 618 (8th Cir. 1995) (when the defendant minimizes his guilt
in discussing a prior conviction on direct examination, the district court does not
abuse its discretion in allowing a more extensive cross-examination into the facts
underlying the conviction to impeach the defendant's credibility).

      Accordingly, we affirm the judgment of the district court.




                                          2
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               3